DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does rely on the prior art reference applied in the prior rejection of record and is believed to teach the newly amended portion of the claims and any teaching or matter specifically challenged in the argument, as described below in the rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4, 7, 10-12, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige et al. US 20140207325 A1, (hereinafter Mudalige).

Regarding Claims 1 and 11, Mudalige discloses: a method of routing an autonomous vehicle (at least [0017], which discloses rerouting the travel path for the lane change maneuver), the method comprising: 
maneuvering, by one or more processors, the vehicle along a route in a first lane using map information (at least [0018-19 & see figures 1-2], which discloses the navigation controller 32 obtaining GPS and map database information to convert to routes for the vehicle to travel.) identifying a first plurality of nodes representing locations within a first lane and a second plurality of nodes representing locations within a second lane different from the first lane (at least Fig. 1 and [0018-19], which disclose the navigation controller generates a number of nodes that define locations that the vehicle can move to in the roadway, and the nodes and routes may involve changing from one lane to another.);
identifying, by the one or more processors, a plurality of pairs of the nodes corresponding to different possible transitions between the first lane and the second lane, each pair of the plurality including a first node of the first plurality of nodes corresponding to the first lane and a second node of the second plurality of nodes corresponding to the second lane (at least Fig. 1 and [0018] “A subject vehicle 18 is traveling along the lane 16 where previous positions of the vehicle 18 in the lane 16 are shown in phantom, and where the subject vehicle 18 includes a vehicle controller 30 and a navigation controller 32” and “The navigation controller 32 uses the 
assessing, by the one or more processors, a cost for each pair of the plurality of nodes by: selecting the pair of the plurality of nodes, determining, a series of individual costs for different factors relating to transitioning between the first node and the second node of the selected pair, and using the series of individual costs to determine the assessed cost for the selected pair (at least [0020] “The vehicle controller 30 calculates a predetermined cost function based on various parameters and data so that the path that the vehicle 18 travels from one of the nodes 26 to another node 26 will be selected based on the other paths that are available to satisfy the cost function. Thus, it is clear that in order for the subject vehicle 18 to travel around the stopped vehicle 20, significant computing memory and power is required to calculate the many available routes and select which of those routes satisfies the cost function for the vehicle 18 to follow”.); 
determining, by the one or more processors, when the vehicle should make a lane change to follow the route using the assessed costs during a fixed duration in which lane changes are allowed; and (at least [0020], which discloses that the vehicle travel path from one of the nodes to another node will be based on satisfying a cost function. At least [0021] “The navigation controller 32 responds to the request from the vehicle controller 30 by providing target nodes 46 in the lane 14 that identify a route segment 44 in the lane 14”.)
maneuvering, by the one or more processors, the vehicle to make the lane change from the first lane to the second lane based on the determination (at least [0020-21], which discloses that based on the satisfaction of the cost function, the vehicle will change lanes.).  It is shown by Mudalige to have their vehicle use a plurality of dots to move from one lane to the next as shown in at least figure 1 where the vehicle would use the first couple of dots to change lanes and then next couple of dots to stay in the same lane to overtake the vehicle and then the next couple of dots to come back in front of the vehicle it just passed back in to the right lane.  Hence the vehicle is using a plurality of nodes/dots to go around a vehicle as it switches lanes and thus is read upon by applicants’ claims.  Mudalige in at least paragraph 7 describes their system using the speed of the vehicle and other vehicles to determine if the vehicle can change lanes based on the speeds of the vehicles.  This is read upon by applicants claim to, “during a fixed duration in which lane changes are allowed”, whereby applicants’ specification (paragraphs 30 & 50) describes the speed being the determining factor in the fixed duration and determination of if the lane change is allowed.  
However if applicant does not find that it is specifically disclosed by Mudalige in the cited portions to have their system also control the lane changing based on the vehicle speed then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Mudalige to have their system use speed as a factor for determining if a lane change is safe as this would be required to ensure that the space the vehicle is trying to get into and also the other vehicle speeds are enough to allow the vehicle to change lanes and merge into the gap between vehicle without causing an accident or causing another vehicle to swerve and hence cause that vehicle to have an accident.  

Regarding Claims 2 and 12, Mudalige discloses the method of claim 1 and 11 (detailed above with respect to Claims 1 and 11, respectively), wherein the assessing a cost includes applying a cost function (at least [0020-21], which discloses that based on the satisfaction of the cost function, the vehicle will change lanes. It is noted that in light of Applicant’s Specification, the broadest reasonable interpretation of “function” includes “algorithm” because “function” is used in a mathematical or computerized context within Applicant’s Specification.). 

Regarding Claims 4 and 14, Mudalige discloses the method of claim 2 and 12 (detailed above with respect to Claims 2 and 12, respectively), wherein the cost function is based on current traffic conditions (at least [0025], which discloses for lane changing, the task of the initial phase is to change lanes within the proscribed lane change zone as traffic conditions allow.).  

Regarding Claim 7, Mudalige discloses the method of claim 2 (detailed above with respect to Claim 2), wherein the cost function is based on whether the vehicle will be initiating or making the lane change within an intersection (It is noted that Examiner will interpret “making the change in an intersection” as making the lane change in the approach to an intersection in order to turn onto an intersecting road, as disclosed in Fig. 6 and [0048] of Applicant’s Specification. This interpretation is in accordance with the disclosure “the vehicle initiates a lane change between the two nodes within an intersection” of [0058] of Applicant’s Specification because changing lanes from a current lane onto an intersecting lane comprises a lane change that passes through the intersection, and the lane change is between two nodes within an intersection. Mudalige in at least [0031] and Fig 6 discloses an autonomously driven vehicle 172 

Regarding Claim 10, Mudalige discloses the method of claim 1 (detailed above with respect to Claim 1), further comprising, iterating through pairs of nodes of the first and second pluralities of nodes to determine where to make the lane change (at least Fig. 4, which is an iterative flow chart, and [0026-27] which disclose that the algorithm continues the determination of whether the segment nodes of the route is clear, and if the vehicle controller detects an unexpected object, the algorithm returns to the previous decision to begin calculation of a new route.).  

Regarding Claim 18, Mudalige discloses: the system of claim 15 (detailed above with respect to Claim 15), wherein the one or more processors (at least [0026-27], which disclose vehicle controller and navigation controller) are further configured to iterate through pairs of nodes of the first and second pluralities of nodes to determine where to make the lane change (at least Fig. 4, which is an iterative flow chart, and [0026-27] which disclose that the algorithm continues the determination of whether the segment nodes of the route is clear, and if the vehicle controller detects an unexpected object, the algorithm returns to the previous decision to begin calculation of a new route.).  

Regarding Claim 19, Mudalige discloses: the system of claim 15 (detailed above with respect to Claim 15), further comprising memory storing the map information (at least [0018 & 0032], which discloses the computers and electronic devices may employ various memories.).  

Regarding Claim 20, Mudalige discloses: the system of claim 15 (detailed above with respect to Claim 15), further comprising the vehicle (at least Abstract, “autonomously driven vehicle.”).  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Imai et al. US 2011/0169958 A1, hereinafter Imai.  

Regarding Claims 3 and 13, Mudalige teaches the method of claim 2 and 12 (detailed above with respect to Claims 2 and 12, respectively), wherein the cost function is based on the locations represented by the first node changes to one of the location represented by the second node (at least Fig. 1 and [0018-19], which disclose the navigation controller generates a number of nodes that define locations that the vehicle can move to in the roadway, and the nodes and routes may involve changing from one lane to another, and at least [0020], which discloses that the vehicle travel path from one of the nodes to another node will be based on satisfying a cost function.).
Mudalige does not explicitly teach a period of time during which one of. 
However, Imai teaches a period of time during which one of (at least [0093 and 0176], which teach a period of time.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the method of routing an autonomous vehicle taught by Mudalige by incorporating a period of time as taught by Imai because both are directed to the same field of endeavor of routing autonomous vehicles during lane change and doing so involves combining prior art elements according to known methods to yield predictable results. In this instance, the prior art element from Mudalige teaches that routing an autonomous vehicle may occur based on a cost function that may comprise various parameters. The prior art element from Imai teaches an autonomous vehicle changing lanes e based on a period of time. The known method is that routing autonomous vehicles requires monitoring the vehicle’s speed, location, and time. A person having ordinary skill in the art would have been motivated to combine the teachings of Mudalige and Imai because “errors in vehicle speed and heading are accumulated over time,” and “the period over which it can be used without correction is short” (Imai [0041 and 0057]).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Halder US 20190310627 A1, hereinafter Halder.  

Regarding Claims 5 and 15
Mudalige does not explicitly teach:
has been missed in the past.
However, Halder teaches:
has been missed in the past (at least [0083] “Information about how a particular operation was performed in the past. For example, for a particular autonomous vehicle, this could be the past history of how that particular autonomous vehicle performed the operation in the past”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the method of routing an autonomous vehicle taught by Mudalige by incorporating whether the vehicle performed the operation in the past as taught by Halder because both are directed to the same field of endeavor of routing autonomous vehicles and doing so involves combining prior art elements according to known methods to yield predictable results. In this instance, the prior art element from Mudalige teaches that routing an autonomous vehicle may occur based on a cost function that may comprise various parameters. The prior art element from Halder teaches routing an autonomous vehicle based on its past history. The known method is that the past history provides insight into the current operation. A person having ordinary skill in the art would have been motivated to combine the teachings of Mudalige and Halder “Based upon the one or more inputs, planning subsystem 206 generates a plan of action for autonomous vehicle 120” (Halder [0084]).  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Kawasaki et al. US 9792508 B2, hereinafter Kawasaki.  

Regarding Claims 6 and 16, Mudalige teaches the method of claim 2 and 12 (detailed above with respect to Claims 2 and 12, respectively), wherein the cost function is based on (at least [0020-21], which discloses that based on the satisfaction of the cost function, the vehicle will change lanes. It is noted that in light of Applicant’s Specification, the broadest reasonable interpretation of “function” includes “algorithm” because “function” is used in a mathematical or computerized context within Applicant’s Specification.).
Mudalige is silent on whether the vehicle will cross a solid white line.
However, Kawasaki teaches whether the vehicle will cross a solid white line (at least [Column 3 Lines 25-36], which teaches white lines, and [Column 4 Line 54] and Fig. 3A which teach solid lines.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the method of routing an autonomous vehicle taught by Mudalige by incorporating whether the vehicle will cross a solid white line taught by Kawasaki because both are directed to the same field of endeavor of routing autonomous vehicles and doing so involves combining prior art elements according to known methods to yield predictable results. In this instance, the prior art element from Mudalige teaches that routing an autonomous vehicle may occur based on a cost function that may comprise various parameters. The prior art element from Kawasaki teaches routing an autonomous vehicle based on solid white lines. The known method is that routing autonomous vehicles require detectors to detect road conditions. A person having ordinary skill in the art would have been motivated to combine the teachings of Mudalige and Kawasaki  because doing so allows recognizing lane partition lines on opposite sides of a traveling lane in a processing area of a forward image captured by a camera mounted in a vehicle (Kawasaki Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Shashua et al. US 9623905 B2, hereinafter Shashua.  

Regarding Claim 8, Mudalige teaches the method of claim 2 (detailed above with respect to Claim 2), wherein the cost function is based on (at least [0020-21], which discloses that based on the satisfaction of the cost function, the vehicle will change lanes. It is noted that in light of Applicant’s Specification, the broadest reasonable interpretation of “function” includes “algorithm” because “function” is used in a mathematical or computerized context within Applicant’s Specification.).
Mudalige is silent on a time of day the lane change will occur.
However, Shashua teaches a time of day the lane change will occur (at least [Column 27 Line 53], which teaches the navigational situation information may include a time of day.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the method of routing an autonomous vehicle taught by Mudalige by incorporating a time of day taught by Kawasaki because both are directed to the same field of endeavor of routing autonomous vehicles and doing so involves combining prior art elements according to known methods to yield predictable results. In this instance, the prior art element from Mudalige teaches that routing an autonomous vehicle may occur based on a cost function that may comprise various parameters. The prior art element from Kawasaki teaches routing an autonomous vehicle based on a time of day. The known method is that routing autonomous vehicles require traffic condition information data. A person having ordinary skill in .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Kazemi et al. US 20180292824 A1, hereinafter Kazemi.  

Regarding Claim 9, Mudalige teaches: the method of claim 1 (detailed above with respect to Claim 1).
Mudalige is silent on further comprising, when the vehicle is unable to make the lane change, increasing a cost for changing lanes between a location represented by the first node and a location represented by the second node. 
However, Kazemi teaches further comprising, when the vehicle is unable to make the lane change, increasing a cost for changing lanes between a location represented by the first node and a location represented by the second node (at least [0042], which teaches that a cost function can provide a first cost that is negatively correlated to a magnitude of a first distance from the autonomous vehicle to a lane boundary so that if a candidate motion plan approaches a lane boundary to lane change, the first cost increases, thereby discouraging (e.g., through increased cost penalization) the autonomous vehicle from selecting motion plans that come close to or cross over lane boundaries.). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the method of routing an autonomous vehicle taught by Mudalige by incorporating increasing a cost for changing lanes taught by Kazemi because both are directed to the same field of endeavor of routing autonomous vehicles and .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Halder and further in view of Kazemi.  

Regarding Claim 17, the combination of Mudalige and Halderteaches the system of claim 15 (detailed above with respect to Claim 15), wherein the one or more processors are further configured to (at least [0006 and 0018], which discloses vehicle controller, and at least [0032], which discloses a computer, a processor, or other electronic calculating device.).
Mudalige is silent on when the vehicle is unable to make the lane change, increasing a cost for changing lanes between a location represented by the first node and a location represented by the second node.
However, Kazemi teaches when the vehicle is unable to make the lane change, increasing a cost for changing lanes between a location represented by the first node and a location represented by the second node (at least [0042], which teaches that a cost function can provide a first cost that is negatively correlated to a magnitude of a first distance from the autonomous vehicle to a lane boundary so that if a candidate motion plan approaches a lane boundary to lane 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the method of routing an autonomous vehicle taught by the combination of Mudalige and Halder by incorporating increasing a cost for changing lanes taught by Kazemi because both are directed to the same field of endeavor of routing autonomous vehicles and doing so involves combining prior art elements according to known methods to yield predictable results. In this instance, the prior art element from the combination of Mudalige and Halder teaches that routing an autonomous vehicle may occur based on a cost function that may comprise various parameters. The prior art element from Kazemi teaches a cost function based on increasing a cost for changing lanes. The known method is the addition of a parameter to the cost function. A person having ordinary skill in the art would have been motivated to combine the teachings of the combination of Mudalige and Halder with Kazemi because doing so can promote safe distance between vehicles in adjacent lanes.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666